Kalle v. Sibbald.
Per Curiam,
The plaintiffs alleged the existence of a fraudulent combination between the defendants, which resulted in giving Sibbald the title to the real estate sold, for twenty-five hundred dollars less than the apparent amount of his bid. This difference was the advantage which Sibbald’s knowledge, derived from his co-defendants, gave him over other bidders.
After the bill was filed he paid over this difference with the interest thereon to the assignee. This made the actual cost of the property to him correspond exactly with the apparent cost. Under such circumstances we agree with the learned master that the decree asked for should be refused.
The decree is therefore affirmed except so far as it relates to costs, and it is ordered that the record costs, including the master’s fees, be paid by the parties jointly, and the costs of the respective parties be paid by the party who made them.
Boston Dyewood & Chemical Co. v. Sibbald.
Per Curiam,
The decree of the court below is affirmed except as to costs; and it is now ordered that the record costs including the master’s fee be paid by the parties jointly, and that no bill be taxed for either party.